UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7207


DAVID HENRY MILLER,

                Plaintiff – Appellant,

          v.

KATY   POOLE;  WILLIAM   BULLARD;  YOLANDA     COVINGTON;   MR.
ROBERTS, Blue Unit Supervisor Manager,

                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:15-cv-00057-CCE-JLW)


Submitted:   December 28, 2015            Decided:   January 11, 2016


Before NIEMEYER, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Henry Miller, Appellant Pro Se. Kari Russwurm Johnson,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      David    Henry    Miller    appeals    the   district       court’s    order

dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C.

§ 1915(g)     (2012).     We   have   reviewed     the   record    and   find   no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.           Miller v. Poole, No. 1:15-cv-00057-CCE-

JLW   (M.D.N.C.    July     28,     2015).       The     motions    to      dismiss

defendants’ informal response brief, for appointment of counsel

and for injunctive relief are denied.                  We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                         AFFIRMED




                                       2